Case: 11-30464     Document: 00511756792         Page: 1     Date Filed: 02/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         February 13, 2012

                                       No. 11-30464                        Lyle W. Cayce
                                                                                Clerk

GRAND ACADIAN, INC.,

                                    Plaintiff
v.

FLUOR ENTERPRISES, INC.,

                                    Defendant - Cross Defendant - Appellee

v.

DEXTER J. HONORE; DEXTER HONORE CONSTRUCTION CO., LLC

                                    Defendants - Cross Claimants - Appellants



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC NO. 2:07-CV-295


Before REAVLEY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See 5th Circ. Loc. R. 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.